Citation Nr: 0218158	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  00-20 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from May 1941 to January 
1946.

This matter is before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which assigned a 10 percent 
rating for right knee disability, after granting service 
connection for this disability.


FINDINGS OF FACT

1.  All information and evidence necessary for an 
equitable disposition of the issue decided herein have 
been obtained.

2.  The veteran's right knee disability is manifested by 
limitation of motion which does not more nearly 
approximate extension to 15 degrees than extension to 10 
degrees and does not more nearly approximate flexion to 30 
degrees than flexion to 45 degrees; there is no clinical 
evidence of right knee instability or subluxation.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
right knee disability have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5257, 5260, 5261 
(2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  In addition, regulations implementing the VCAA 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)), were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002)).  
For the purposes of this decision, the Board will assume 
that the VCAA and the implementing regulations, to include 
the notice and duty to assist provisions, are applicable 
to the veteran's claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence 
of a well-grounded claim, and provide that VA will assist 
a claimant in obtaining evidence necessary to substantiate 
a claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect 
when the veteran's claim was most recently considered by 
the RO.  The record reflects that in the statement of the 
case dated in September 2000 and the supplemental 
statement of the case issued in November 2001, the veteran 
was informed of the requirements for the benefit sought on 
appeal, the evidence considered by the RO, and the reasons 
for its determination.  The RO included a recitation of 
the relevant diagnostic criteria and explanation as to how 
the evidence of record did not demonstrate entitlement to 
a rating in excess of 10 percent based on application of 
those criteria.  Moreover, in a letter dated in June 2001, 
the veteran was generally informed of the enactment of the 
VCAA and advised that VA would provide assistance to him 
in obtaining evidence and information in support of VA 
benefit claims.  That letter detailed that VA would assist 
in obtaining records in the custody of Federal agencies if 
the veteran provided adequate identifying information.  
That letter also advised the veteran of the need for 
identifying information and a signed release in order for 
VA to obtain records from non-Federal sources, and 
otherwise informed the veteran that he himself could 
submit such records.  Therefore, the Board is satisfied 
that the RO has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that the veteran has been afforded VA 
examinations of his right knee on two occasions during the 
pendency of this claim, most recently in October 2001.  VA 
treatment records have also been associated with the 
claims file.  Neither the veteran nor his representative 
has identified any additional evidence or information 
which could be obtained to substantiate the claim.  The 
Board is also unaware of any such outstanding evidence or 
information.  Therefore, the Board is also satisfied that 
the RO has complied with the duty to assist requirements 
of the VCAA and the implementing regulations.

Legal Criteria

Disability evaluations are determined by the application 
of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4 (2002).  The percentage 
ratings contained in the Rating Schedule represent, as far 
as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2002).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  

Any reasonable doubt regarding a degree of disability will 
be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2002).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  When, however, the limitation of motion of the 
specific joint(s) involved is noncompensable under the 
appropriate diagnostic code(s), a 10 percent rating is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, 
not added under diagnostic code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 
percent evaluation if flexion is limited to 45 degrees, a 
20 percent evaluation if flexion is limited to 30 degrees 
or a 30 percent evaluation if flexion is limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 
percent evaluation if extension is limited to 10 degrees, 
a 20 percent evaluation if extension is limited to 15 
degrees, a 30 percent evaluation if extension is limited 
to 20 degrees, a 40 percent evaluation if extension is 
limited to 30 degrees or a 50 percent evaluation if 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The basis of disability evaluation is the ability of the 
body as a whole, or of the psyche, or of a system or organ 
of the body to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination 
and endurance.  Functional loss may be due to the absence 
or deformity of structures or other pathology, or it may 
be due to pain, supported by adequate pathology and 
evidenced by the visible behavior in undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed 
to more or less than normal movement, weakened movement, 
excess fatigability, incoordination, pain on movement, 
swelling, deformity or atrophy of disuse.  38 C.F.R. 
§ 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.  

38 C.F.R. § 4.71a, Diagnostic Code 5257 provides for 
assignment of a 10 percent rating when there is slight 
recurrent subluxation or lateral instability, a 20 percent 
rating when there is moderate recurrent subluxation or 
lateral instability, or a 30 percent evaluation for severe 
recurrent subluxation or lateral instability.


Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 
(2002) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining 
to the history of the service-connected disability.  The 
Board has found nothing in the historical record which 
would lead to the conclusion that the current evidence of 
record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an 
exposition of remote clinical histories and findings 
pertaining to this disability.

The veteran argues that a higher rating is warranted for 
his right knee disability based on chronic pain impacting 
his daily activities. 

The medical evidence of record includes VA inpatient and 
outpatient records but they primarily related to treatment 
for disorders unrelated to the veteran's right knee.  They 
do not provide detailed findings pertaining to the 
veteran's right knee.  

In April 2000, the veteran was afforded a VA examination 
of his right knee.  The examiner noted that the 
examination was limited due to the fact that the veteran 
was elderly and very tender.  The examiner noted that the 
veteran had diffuse joint pathology and that he evidenced 
diminished muscle mass and strength due both to diffuse 
joint problems and due to his age.  Also noted was that 
the veteran's range of motion in certain areas was 
markedly diminished.  There were pain and crepitus noted 
in all joints.  The veteran demonstrated right knee motion 
from zero degrees extension to 90 degrees flexion, and 
evidenced pain to manipulation of the knee.  The examiner 
noted marked crepitus in the right knee. The examiner also 
noted tenderness in the area of the right knee scar, 
opined to likely be due to the underlying knee pathology.  
The pertinent diagnosis was likely degenerative joint 
disease of the right knee.

Evidence of early osteoarthritis of the right knee was 
found on a VA X-ray study in April 2000.

The veteran was afforded another VA examination in October 
2001.  He complained of constant right knee pain, with 
associated swelling and frequent instability.  He also 
described fatigability and occasional locking with a lack 
of endurance.  He reported no painful flare-ups or 
aggravation other than with long periods of walking.  He 
did not report any specific additional limitation of 
motion or function secondary to knee pain.  The VA 
examiner noted a mildly antalgic gait on the right.  Right 
knee motion was from zero degrees extension to 130 degrees 
flexion, without effusion, medial or lateral joint line 
tenderness.  There was no laxity of the anterior cruciate 
ligament, posterior cruciate ligament, medial collateral 
ligament or lateral collateral ligament.  The examiner 
noted mild knee discomfort with grind testing and 4+/5 
strength.  The examiner summarized that the veteran's knee 
motion was within normal limits without evidence of 
ligamentous instability.  Also noted was the examiner's 
inability to determine any weakened movement, other than 
as expected from age-related disuse atrophy.  The examiner 
noted that the veteran gave no history of excess 
fatigability or incoordination attributable to right knee 
pain.  The examiner then opined that the veteran's right 
knee pain might be severe enough to limit the veteran's 
functional ability, i.e., prolonged periods of standing, 
walking, or ascending/descending stairs.

The competent medical evidence thus demonstrates no right 
knee instability or subluxation.  There is also no 
evidence of dislocated cartilage resulting in locking of 
the knee, or any evidence of malunion or nonunion of the 
tibia to warrant application of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5258, 5262 (2002).  Finally, the Board 
notes the April 2000 examiner's comment that there was 
tenderness in the area of the veteran's right knee scar.  
The veteran's right knee scar is separately rated and is 
not at issue in this appeal.  In any event the examiner 
opined that such pain in the scar area was likely due to 
the underlying right knee pathology which is contemplated 
in the assigned rating. 

The medical evidence confirms that the veteran has 
limitation of right knee motion, to include limitation due 
to pain.  The greatest degree of limitation of motion was 
recorded on April 2000 examination, at which time flexion 
was limited to 70 degrees.  Such limitation would not 
warrant even a compensable evaluation under Diagnostic 
Code 5260.  Significantly, the Board again notes the April 
2000 examiner's note that examination was limited due to 
the veteran's overall tenderness, and examination 
notations relevant to the veteran's age-related problems 
with muscle mass, etc.  Moreover, the veteran's knee 
motion appears to have improved since the time of the 
April 2000 examination.  The most recent examiner opined 
that the veteran in fact has a normal range of right knee 
motion.  Although that examiner noted that the veteran's 
right knee pain may impact his functional abilities, that 
examiner also emphasized the absence of any 
incoordination, weakness, atrophy, fatigability, flare-
ups, etc., attributable to service-connected right knee 
disability.  Instead, the medical evidence reflects that 
the veteran generally has gait and strength problems due 
to diverse medical issues to include his multiple joint 
problems and a recent subarachnoid hemorrhage.  The 
veteran himself has complained of chronic knee pain, 
without identifying any flare-ups or exacerbations except 
with prolonged walking, and has, in fact, generally 
reported diffuse chronic pain in other joints.  Also, 
although noting the veteran's complaints, the October 2001 
examiner noted no effusion, no joint line tenderness and 
described only mild gait alteration and mild knee 
discomfort.  Thus, when all pertinent disability factors 
are considered, it must still be concluded that the 
limitation of motion of the veteran's right knee does not 
more nearly approximate that required for a 20 percent 
evaluation than that required for a 10 percent evaluation. 

Consideration has been given to assigning a staged rating; 
however, at no time during the initial evaluation period 
has the disability warranted a schedular rating in excess 
of 10 percent.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Services for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2002).  The 
evidence does not show that the veteran is incapacitated 
due to his right knee problems and fails to show the 
existence of unusual manifestations of knee disability.  
In sum there is no indication in the record that the 
average industrial impairment from the veteran's right 
knee disability would be in excess of that contemplated by 
the assigned evaluation.  Therefore, the Board has 
determined that referral of this case for extra-schedular 
consideration is not in order.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
right knee disability is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

